DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 25 September 2020 has been entered.
Claim 36 is cancelled and claims 37 and 38 are new.  Claims 1-13, 16-24, 26, 27, 29-35, 37 and 38 are pending examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “wherein the extraction composition further comprises water, a buffering agent, or a combination thereof” renders the claim indefinite because it is not clear if the buffering agent is the same or different than the buffering agent required as part of the 
Claim 4 recites the limitation "said extraction composition comprising at least one of a reducing agent and a divalent ion source” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 4 depends requires a divalent cation and not the more broad category of a divalent ion.
Claim 6 recites the limitation "the divalent ion-aggregated chloroplast membranes" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 6 depends requires a divalent cation and not the more broad category of a divalent ion.
Regarding claim 11, the recitation “the extraction composition comprises a divalent ion source” renders the claim indefinite.  Claim 1, from which claim 11 ultimately depends, requires a divalent cation in step ii).  It is not clear if the divalent cation used to treat the plant juice of step i) is the same or different from the divalent ion required by claim 11.
Claims 19 and 20 recite the limitation “said divalent ion.”  There is insufficient antecedent basis for the limitation in the claims.  Claim 1, from which claims 19 and 20 ultimately depend requires a divalent cation and not the more broad category of a divalent ion.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  
Claims 1-13, 16-24, 26, 27, 29-35, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knuckles et al. (“Soluble Protein from Alfalfa Juice by Membrane Filtration” – J. Agr. Food Chem., Vol. 23, No. 2, 1975, pp. 209-212) in view of Betschart et al. (“Extractability and Solubility of Leaf Protein”, J. Agr. Food Chem., Vol. 21, No. 1, 1973, pp. 60-65), Fiorentini et al. (“The proteins from leaves”, Qual Plant Foods Hum Nutri, 32, (1983), pp. 335-350), D’Alvise et al. (“Removal of Polyphenols and Recovery of Proteins from Alfalfa White Protein Concentrate by Ultrafiltration and Adsorbent Resin Separations” – Separation Science and Technology, 35(15), 2000, pp. 2453-2472) and Rohm (Amberlite® XAD16 – Product Data Sheet, 2003, pp. 1-4).
Regarding claims 1-3, 5-7, 9, 11, 12, 17, 18, 21, 23, 24 and 30-33, Knuckles et al. disclose a method of isolating soluble protein from alfalfa and the resulting protein powder (p. 209/Abstract, Introduction) comprising the steps of:  (a) extracting juice from fresh alfalfa using a meat grinder and a hydraulic press (i.e. disrupting the plant cells of said alfalfa); (b) heating the alfalfa juice at a temperature of 56°-60°C for 20 sec.; (c) cooling the heated alfalfa juice; (d) centrifuging the cooled alfalfa juice to remove the precipitated green chloroplastic material and obtain a protein solution; (e) subjecting the protein solution to ultrafiltration and diafiltration to obtain a concentrated protein solution; and (f) freeze drying (i.e. lyophilisation) the concentrated protein solution to obtain a bland tasting, cream colored, water-soluble powder (p. 209-211/Experimental section, Results and Discussion).  
Knuckles et al. disclose adding 0.1% (based on fresh weight of alfalfa) sodium metabisulfite prior to extracting the juice (p. 209/Experimental section). 
While Knuckles et al. disclose a step wherein a reducing agent is added prior to extracting the juice, the reference is silent with respect to a buffering agent and pH.
Betschart et al. teach a method of extracting protein from leaves (e.g. alfalfa) including an initial step of homogenizing the leaves in a micromill (i.e. disrupting the plant cells of the leaves) in a buffer (e.g. Tris buffer) at a pH of 7.4 (Abstact, p. 61/Figure 1).  Betchart et al. teach pH is known to effect the extractability of protein from leaves.  Betchart et al. teach minimum extractability near the isoelectric point of the leaf protein (p. 62/Results and Discussion).  Betchart et al. teach the most effective extraction profile at pH values of 7.0 to 8.0 (p. 62/Results and Discussion).       

While Knuckles et al. disclose a heat step to precipitate cholorplastic material, the reference is silent with respect to a divalent cation.
Fiorentini et al. teach generally about the extraction of proteins from leaves (p. 335/Abstract).  Fiorentini et al. disclose proteins are recovered from the squeeze juices of the leaves or grasses (p. 343/Cytoplasmatic LPCs).  Fiorentini et al. teach the cholorplastic fraction in suspension can be easily agglomerated and removed by centrifugation and/or filtration (p. 343/Cytoplasmatic LPCs).  Fiorentini et al. teach the chloroplastic fraction can be agglomerated by heat or the addition of polyelectrolytes (i.e. polycations including divalent cations) (p. 343/Cytoplasmatic LPCs).  Knuckles et al. and Fiorentini et al. are combinable because they are concerned with the same field of endeavor, namely, protein recovery from leaves and grasses.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have removed the choloroplastic fraction by combining a heat treatment with treatment with a polycation, including a divalent cation, as taught by Fiorentini et al., to obtain agglomeration substantially equivalent to a heat treatment.  Moreover, absent evidence to the contrary, it would have been obvious to have used any source of divalent cation, including calcium chloride, and arrive at the present invention.  

While Knuckles et al. disclose diafiltration removes nonprotein components yielding a clear, stable protein solution, the reference is silent with respect to an additional step of subjecting the concentrated protein solution to hydrophobic column adsorption to separate residual chlorophyll, phenolic compounds and off-odors.
D’Alvise et al. teach that ultrafiltration is a well-known technique in the food industry for separating and concentrating macromolecule solutions (p. 2454/Introduction).  However, D’Alvise et al. teach that ultrafiltration membranes do not allow significant reduction in polyphenol concentration or the color of the product (p. 2454/Introduction).   D’Alvise et al. teach a method of obtaining polyphenol-free constituent alfalfa protein isolate by combining the advantages of ultrafiltration and adsorbent (p. 2455/Introduction).  D’Alvise et al. teach a method of removing polyphenol and recovering proteins from alfalfa using ultrafiltration and adsorbent resin separations (Abstract).  D’Alvise et al. teach subjecting alfalfa permeate (i.e. plant protein concentrate) to adsorption, using a hydrophobic resin, Amberlite XAD 16, in order to remove any residual polyphenol content in the concentrate.
Knuckles et al. and D’Alvise et al. are combinable because they are concerned with the same field of endeavor, namely recovery of proteins from alfalfa.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a step of subjecting the ultrafiltered plant protein concentrate of Knuckles et al. to adsorption using Amberlite XAD 16, for the purpose of removing any residual polyphenol content.

Given Rohm teaches that Amberlite XAD16 is known to be used in both batch and column operations (Product Data Sheet), it would have been obvious to one of ordinary skill in the art to have used a column in the process of D’Alvise with a reasonable expectation of success.  
D’Alvise et al. does not teach the regeneration of Amberlite.
Rohm teaches that, Amberlite XAD 16 can be regenerated with water miscible organic solvents including ethanol.  
Given D’Alvise et al. teach the use of Amberlite XAD16 to adsorb polyphenol content, since Rohm teaches that Amberlite used for the adsorption is known to be regenerated with ethanol, it would have been obvious to one of ordinary skill in the art to have applied such a step in the process of modified Knuckles et al. 
While Knuckles et al. teach a laboratory scale process, mere scaling up of a prior art process capable of being scaled up, does not establish patentability in a claim to an old process so scaled (see MPEP 2144.04 IV).
While the prior art references, Knuckles et al. and D’Alvise et al., are silent with respect to the duration of the processes, absent evidence to the contrary, one of ordinary skill in the art would expect that the disclosed processes could be carried out in no more than 1 day.  
	Given modified Knuckles et al. teach a process of isolating protein substantially similar to that presently claimed, intrinsically the protein product would comprise “low” amounts of tannin and would be functional as a thickening agent, a foaming agent, an emulsifier or a texturizing agent. 

Regarding claim 4, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Knuckles et al. is silent with respect the dry matter content of the extraction composition.  However, given Knuckles et al. disclose a process, including step i) as presently claimed, intrinsically the plant juice comprising reducing agent, i.e. sodium metabisulfite, would comprise a dry matter content as presently claimed.
Regarding claims 8, 26, 27 and 29, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Knuckles et al. also disclose wherein the step of extracting juice from fresh alfalfa is carried out at 2°-5°C (p. 209/Experimental Section).  While Knuckles is silent with respect to temperature in claimed steps iii), iv), v) and vi), one of ordinary skill in the art would have maintained the temperature used in step i) of extracting juice from fresh alfalfa, for the purpose of reducing oxidation and sustaining quality. 
Regarding claim 10, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Given Knuckles et al. disclose isolating soluble plant protein from alfalfa, intrinsically the soluble protein would comprises at least Rubisco.
Regarding claim 13, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Knuckles et al. disclose the use of the protein in low pH carbonated beverages (p. 211/Results and Discussion).
Regarding claim 16, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Knuckles et al. is silent with respect to the protein content of the soluble plant protein concentrate at step iv), prior to drying.  Given Knuckles et al. disclose a process substantially similar to that present claimed, intrinsically the “soluble plant protein concentrate” 
Regarding claim 19, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Given Knuckles et al. disclose edible protein concentrates from alfalfa, one of ordinary skill in the art would expect that the processing ingredients, including the reducing agent and divalent cation would be food grade.  
Given Knuckles et al. disclose alfalfa juice comprising water, the limitations of claim 19 directed to a buffering agent are satisfied.  Claim 2, from which claim 19 depends, does not require a buffering agent.
Regarding claim 20, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Given Knuckles et al. disclose a reducing agent, sodium metabisulfite, the limitation of claim 20 is satisfied.  Claim 2, from which claim 20 depends, does not require a divalent ion source.
Regarding claim 22, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Given Knuckles et al. disclose a step of centrifuging, the limitation of claim 22 is satisfied.  Claim 6, from which claim 22 depends, does not require microfiltration.
Regarding claim 34, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Knuckles et al. disclose the alfalfa protein powder has excellent functional properties, including as a foaming agent (i.e. useful for aeration in food systems – p. 4/Foaming Capacity and Stability, Conclusions).
Regarding claims 37 and 38, modified Knuckles et al. disclose all of the claim limitations as set forth above.  While Knuckles et al. disclose heating the heating the alfalfa juice 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted, in routine processing, the heat treatment time, to obtain the desired extraction while maintaining the integrity of the protein structure and functionality. 
Response to Arguments
Applicants’ arguments filed 25 September 2020 have been fully considered but they are not persuasive. 
Applicants submit “[t]he Examiner has misinterpreted Fiorentini.”  Applicants argue “Firorentini, in teaching that the chloroplastic fraction can be agglomerated by the addition of polyelectrolytes, does not specifically teach the use of polycations.”   Moreover, Applicants explain “divalent cations are not polycations.”  
	Here, a polyelectrolyte is considered a source of polycation, wherein the polyelectrolyte, ,upon dissolution in water, dissociates to give polyanions or polycations.  Given a polycation is a macromolecular ion that carries multiple positive charges, a divalent would be considered a type of polycation.
	Applicants submit “Fiorentini neither teaches, nor suggests, that the pH of the plant juice must be adjusted to pH 6-8, prior to the addition of a divalent cation.
	Here, the claims do not require that the pH of the plant juice must be adjusted to pH 6-8, rather, claim 1 requires at step i) that the addition of a buffering agent and reducing agent to the disrupted plant cells provides a pH value of about 6-8.  Irrespective, see new grounds of rejection set forth above, in view of Betschart et al..  Betschart et al. teaches the importance of pH on the extraction of proteins from plant leaf material.

	While Fiorentini does not teach a combination of aggregation methods, since the reference teaches both heating and addition of polyelectrolytes can be used to aggregate the chloroplastic fraction, the skilled artisan would have been motivated to combine the methods to achieve the same results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796